Citation Nr: 0013664	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right hand.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for bronchitis and 
asthma.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for dysuria.

7.  Entitlement to service connection for a gastrointestinal 
disorder.

8.  Entitlement to service connection for dermatitis.

9.  Entitlement to service connection for a disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from October 1986 to May 1991.  
His DD 214 reflects that he had service in Southwest Asia 
from August 1990 to March 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1995 by the 
Department of Veterans Affairs (VA) 
Muskogee, Oklahoma, Regional Office (RO).  

The Board remanded the case for additional development of 
evidence in December 1998.  The case has now been returned to 
the Board for further appellate review.  


FINDING OF FACT

The veteran has not presented competent medical evidence or 
evidence of objective indications that he currently has a 
disorder of the right hand, hypertension, an anxiety 
disorder, bronchitis and asthma, a back disorder, dysuria, a 
gastrointestinal disorder, dermatitis, or a disorder of the 
feet.



CONCLUSION OF LAW

The claim for service connection for a disorder of the right 
hand, hypertension, an anxiety disorder, bronchitis and 
asthma, a back disorder, dysuria, a gastrointestinal 
disorder, dermatitis, or a disorder of the feet is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the veteran, many of the conditions for which he 
seeks service connection are related to his period of active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  In particular, he contends that he 
developed multiple health problems due to exposure to fumes 
and petroleum products while in Operation Desert Storm/Desert 
Shield.  He reports that he was soaked with petroleum and did 
not have an opportunity to shower regularly.  He states that 
while serving in the desert he experienced acute attacks of 
asthma during sand storms which occurred every day.  He also 
states that petroleum fumes affected his respiratory system.  
The veteran further contends that the prolonged exposure to 
sunlight while he was in the desert caused skin problems 
which continue to affect him.  Finally, he states that he 
took part in an anti-chemical warfare program.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis, cardiovascular disease, or a psychosis is 
manifested to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477, 485 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded, that is, that the claims 
are plausible.  

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by one of the presumptions noted above.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by VA's General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In that precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and 
(4) proof that the chronic disability is the result of 
undiagnosed illness.

The veteran's available service medical records arguably 
contain references to some of the claimed disabilities.  For 
example, a record dated in June 1987 shows that he was 
treated for vomiting and nausea.  A record dated in November 
1987 shows that he reported having difficulty breathing.  The 
diagnosis was pleuritis.  Records dated in February 1988 show 
that he was treated for an injury to his right hand.    
Significantly, however, the service medical records are all 
from 1991 and earlier and cannot, therefore, be said to 
reflect the current state of the veteran's health.  

The Board notes that the veteran has not cooperated with 
efforts to develop current medical evidence.  Letters were 
sent to the veteran in June 1997 and December 1998 asking him 
to provide the names and addresses of health care providers 
who have treated him for the claimed disabilities, but he did 
not respond.  The second letter also advised the veteran that 
he may submit statements from persons with knowledge of his 
claimed disabilities, but again the veteran did not respond.  
The Board also notes that the veteran failed to appear for 
examinations which were scheduled in August 1997, October 
1999, November 1999, December 1999, and February 2000.  In a 
letter dated in January 2000 the veteran was advised that 
failure to report for his scheduled examination might have 
adverse consequences, including the possible denial of his 
claim.  

Although the veteran set forth his contentions in written 
statements which he submitted to the VA, the veteran's 
written statements alone are not sufficient to support his 
claim.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In summary, the veteran has not presented competent medical 
evidence or evidence of objective indications that he 
currently has a disorder of the right hand, hypertension, an 
anxiety disorder, bronchitis/asthma, a back disorder, 
dysuria, a gastrointestinal disorder, dermatitis, or a 
disorder of the feet.  Thus, the veteran has not presented 
evidence with respect to one of the essential elements for a 
service connection claim.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that the claim for service connection for a 
disorder of the right hand, hypertension, an anxiety 
disorder, bronchitis and asthma, a back disorder, dysuria, a 
gastrointestinal disorder, dermatitis, or a disorder of the 
feet is not well grounded. 




ORDER

1.  Service connection for a disorder of the right hand is 
denied.

2.  Service connection for hypertension is denied.

3.  Service connection for an anxiety disorder is denied.

4.  Service connection for bronchitis and asthma is denied.

5.  Service connection for a back disorder is denied.

6.  Service connection for dysuria is denied.

7.  Service connection for a gastrointestinal disorder is 
denied.

8.  Service connection for dermatitis is denied.

9.  Service connection for a disorder of the feet is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

